


Exhibit 10(e)




Appendix A2
Last Revised On: December 1, 2011
Name
Company
Pre-4/1/1997 Participant
Class A “Bonus SERP” Status
Double Basic Credits
Double Transition Credits
BENNETT, CHRISTOPHER A. *
NextEra Energy, Inc
 
X1
X1
 
FRANCIS, SHAUN J. *
NextEra Energy, Inc
 
X1
X1
 
KELLIHER, JOSEPH T. *
NextEra Energy, Inc
 
X1
X1
 
MCGRATH, ROBERT L. 2*
NextEra Energy, Inc
 
X1
X1
X1
RODRIGUEZ, ANTONIO *
NextEra Energy, Inc
X
 
 
 
SIEVING, CHARLES E. *
NextEra Energy, Inc
 
X1
X1
 
CUTLER, PAUL I. *
NextEra Energy, Inc
 
X1
 
 
FROGGATT, CHRIS N. *
NextEra Energy, Inc
 
X1
 
 
 
 
 
 
 
 


1The Compensation Committee has expressly identified these items and
acknowledged that they are subject to Internal Revenue Code Section 409A. In
particular, these items include: (i) the additional deferred compensation
provided by the designation of certain officers as Class A Executives, effective
on or after January 1, 2006; and (ii) the additional deferred compensation set
forth in SERP Amendment #4 to the Prior Plan (meaning amounts deferred by
certain senior officers specified by the Compensation Committee who became
participants in the SERP on or after April 1, 1997 at the rate of two times the
basic credit and, to the extent applicable, the transition credit under the cash
balance formula in the SERP for their pensionable earnings on or after January
1, 2006). Importantly, nothing in Amendment #4 to the Prior Plan, the SERP,
Compensation Committee resolutions, or any other document shall be construed as
subjecting to Code Section 409A any deferrals made under the SERP prior to
January 1, 2005, except as expressly noted herein.
2 Due to material modification of the SERP benefit pursuant to Executive
Retention Employment Agreement entered into after December 31, 2004, no amount
of the SERP benefit for Mr. McGrath is eligible for grandfathered treatment
under Code Section 409A.


*Executive Officer of NextEra Energy, Inc.







